DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “a second radial groove” in line 2. However, no first radial groove is previously recited in the claim(s). It is therefore unclear from the claim how a second radial groove can be present without the presence of a first radial groove.
Claim 15 recites the limitation “a second bellows” in line 2. However, no first bellows is previously recited in the claim(s). It is therefore unclear from the claim how a second bellows can be present without the presence of a first bellows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,747,804 (Benzi).
Regarding claim 1, Benzi discloses a safety guard support for a power take off shaft, the safety guard support comprising:
a bearing (5); and
a retainer ring (7),
wherein the bearing and the retainer ring comprise corresponding interlocking formations (6, 7’) configured to prevent rotation of the bearing relative the retainer ring about a longitudinal axis (see column 6, lines 1-29).
Regarding claim 2, Benzi discloses the bearing (5) is annular in shape and comprises a radial split (5’).
Regarding claim 3, Benzi discloses the corresponding formations (6, 7’) are arranged on an internal face of the retainer ring (7) and on an outer face of the bearing (5; see Figures 1, 3, and 4).
Regarding claim 4, Benzi discloses the corresponding formations (6, 7’) are a plurality of radially spaced teeth (see Figures 1, 3, and 4).
Regarding claim 5, Benzi discloses the teeth (6, 7’) are arranged to point along the longitudinal axis (see Figure 1).
Regarding claim 6, Benzi discloses at least one of the teeth (6) on the bearing (5) includes an aperture (16) for receiving lubricant therethrough (see column 7, lines 16-24).
Regarding claim 8, Benzi discloses the corresponding formations (6, 7’) are tapered such that when the bearing (5) and the retainer ring (7) are brought into engagement the radial split (5’) is substantially closed (see column 6, lines 18-27, and column 7, lines 18-24).
Regarding claim 9, Benzi discloses the bearing (5) is elastically deformable such that the radial split (5’) may be spread to allow the bearing to receive a shaft (1) therethrough (see column 6, lines 18-27, and column 7, lines 18-24).
Regarding claim 10, Benzi discloses the corresponding formations (6, 7’) are arranged configured to interlock such that the retainer ring (7) can be removably secured to the bearing (5; see Figure 1).
Regarding claim 11, Benzi discloses the retainer ring (7) comprises a locking formation (any portion along the outer surface of the retainer ring may read as “a locking formation”, see, e.g., 14) for retaining a locking clip received therein (see Figures 1 and 2).
Regarding claim 12, Benzi discloses the retainer ring (7) comprises a first radial groove (shown accepting 10 in Figure 2) for receiving a first bellows (10; see Figures 1 and 2).
Regarding claim 13, Benzi discloses the retainer ring (7) comprises a second radial groove (shown accepting 10 in Figure 2) for receiving a second bellows (10; see Figures 1 and 2).
Regarding claim 14, Benzi discloses the retainer ring (7) comprises a bellows (10).
Regarding claim 15, Benzi discloses the retainer ring (7) compromises a second bellows (10).

Allowable Subject Matter
Claims 7 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Benzi discloses the safety guard support according to claim 4, but fails to disclose at least one of the teeth (6) on the bearing (5) comprises a groove on an outwardly facing surface for receiving a locking clip. While the prior art teaches the use of locking clips in combination with bearings on safety guard supports (see, e.g. US 9,562,570 to Burgess), the prior art still fails to teach a groove on an outwardly facing surface for receiving a locking clip. Further, the use of such a locking clip on the outwardly facing surface of Benzi would interfere with the radially extending lubrication hole (16), thus destroying the intended structure of Benzi.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
October 18, 2022